Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following claimed subject matter must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim 6: the drawings do not show a post that is biased into engagement with the recesses.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification does not describe a body configured to be clamped to a workpiece.  Additionally, the specification does not describe any structure or mechanism allowing the body to be clamped to a workpiece.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites “…the recesses…” which lacks antecedent basis rendering the claim indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blecha (US 2,903,920).
Regarding claim 1, Blecha discloses a pocket hole jig (See Figure 3) comprising: a body 10 including a base surface 12 positionable against a workpiece a gimbal 56 pivotally coupled to the body 10 and including an aperture (Note: the aperture formed in sleeve 70) (See Figure 4); and a drill guide 72,92 at least partially received within the aperture, the drill guide 72,92 defining a guide axis such that a drill bit 96 is insertable into the drill guide along the guide axis, wherein the drill guide 92,72 is pivotable with the gimbal 56 relative to the body 10 to adjust an inclination angle of the guide axis relative to the base surface 12 (See Figure 3).  

Claim(s) 7, 8, 11-13, and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hilburn (US 3,465,620).
Regarding claim 7, Hilburn discloses a pocket hole jig (See Figures 1 and 2) comprising: a body including a base surface 16 positionable against a workpiece (See Figures 1 and 2) and an arcuate slot 102; and a drill guide 86 pivotally coupled to the body and including a post 90 extending into the arcuate slot 102, the drill guide 86 defining a guide axis such that a drill bit is insertable into the drill guide 86 along the guide axis, wherein the drill guide 86 is pivotable relative to the body to adjust an inclination angle of the guide axis relative to the base surface (See Figures 1 and 2) (Col. 1, Lines 24-50).  
Regarding claim 8, Hilburn discloses wherein the post 90 is movable along the slot 102 when the drill guide 86 is pivoted relative to the body (See Figures 1 and 2).  
Regarding claim 11, Hilburn discloses wherein one of the body or the drill guide includes an indicator 94, and the other of the body or the drill guide includes indicia 98 representing a plurality of different workpiece thicknesses (See Figure 2; Note: the indicia is calibrated to indicate the degree of tilt of the tool which may be selected based on a workpiece thickness).  
Regarding claim 12, Hilburn discloses the indicator 94 and the indicia 98 are calibrated such that aligning the indicator with a selected one of the indicia places the drill guide in a proper angular orientation for drilling a pocket hole in a workpiece having a thickness corresponding with the selected one of the indicia (See Figure 2; Note: the indicia is calibrated to indicate the degree of tilt of the tool which may be selected based on a workpiece thickness).  
Regarding claim 13, Hilburn discloses wherein the indicator 94 is coupled to the drill guide 86, and wherein the indicia 98 are located on the body (See Figures 2 and 5).  
Regarding claim 15, Hilburn discloses a pocket hole jig (See Figures 1 and 2) comprising: a body including a base surface 16 positionable against a workpiece and an arcuate slot 102; and a drill guide 86 pivotally coupled to the body (See Figure 2), the drill guide 86 defining a guide axis such that a drill bit is insertable into the drill guide along the guide axis, wherein the drill guide is pivotable relative to the body to adjust an inclination angle of the guide axis relative to the base surface 16 (Col. 1, Lines 24-50), wherein one of the body or the drill guide includes an indicator 94, and wherein the other of the body or the drill guide includes indicia 98 representing a plurality of different workpiece thicknesses (See Figure 2; Note: the indicia is calibrated to indicate the degree of tilt of the tool which may be selected based on a workpiece thickness).  
Regarding claim 16, Hilburn discloses wherein the indicator 94 and the indicia 98 are calibrated such that aligning the indicator with a selected one of the indicia places the drill guide in a proper angular orientation for drilling a pocket hole in a workpiece having a thickness corresponding with the selected one of the indicia (See Figure 2; Note: the indicia is calibrated to indicate the degree of tilt of the tool which may be selected based on a workpiece thickness).  
Regarding claim 17, Hilburn discloses wherein the body is configured to be clamped to the workpiece (See Figures 1 and 2) (Note: see clamping elements 22).  

Allowable Subject Matter
Claims 2-6, 9, 14, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL MARTENS JANESKI whose telephone number is (571)270-1681. The examiner can normally be reached Mon - Fri, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL M JANESKI/Examiner, Art Unit 3722                                                                                                                                                                                                        
/ERIC A. GATES/Primary Examiner, Art Unit 3722